Citation Nr: 1454070	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-47 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disability (claimed as total right eye blindness).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been returned to the RO in Atlanta, Georgia.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2010 VA Form 9 (Substantive Appeal), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  Although the Veteran was apparently marked as a no-show for his November 2014 hearing, the record does not reflect that the RO actually notified the Veteran that a hearing had been scheduled.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.  Please place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



